DETAILED ACTION
Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the allowable subject matter indicated in page 17 of the Office action posted on 20 November 2020 now further includes all the limitations described for claim 1. Now claim 11 describes a matrix band including limitations not found in the prior arts of Slone, Markos, Bills and Nugiel.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a matrix band including a flattened region having an area including at least 3/4, 1/2, 1/4, or 1/8 of a total area of the band, and wherein a shape of the flattened region is square, rectangular, round, or oval in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772      

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772